DETAILED ACTION
Notice to Applicant
 
1.               The following is a FINAL office action upon examination of application number 16/986,239 filed on 08/05/2020. Claims 1-5 are pending in this application, and have been examined on the merits discussed below.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

3.	Application 16/986,239, filed 08/05/2020 is a division of application 14/818,028, filed 08/04/2015, now U.S. Patent # 10,755,210. Application 14/818,028 Claims Priority from Provisional Application 62/038,003, filed 08/15/2014. 


Response to Amendment

4.	In the response filed February 23, 2022, Applicant amended claim 1, and did not cancel any claims. No new claims were presented for examination. 

5.	Applicant's amendments to claim 1 are hereby acknowledged. The amendments are sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly, these rejections have been withdrawn.

Response to Arguments

6.	Applicant's arguments filed February 23, 2022, have been fully considered.

7.	Applicant submits “that amended claim 1 is not directed to a judicial exception as defined by the Revised PTO Eligibility Guidance. In particular, the Revised PTO Eligibility Guidance states that the concepts “identified by the courts as abstract ideas” include only “mathematical concepts,” “certain methods of organizing human activity,” and “mental processes.” Applicant's amended claim 1 is not directed to any of these concepts "identified by the courts as abstract ideas.”” [Applicant’s Remarks, 02/23/2022, pages 4-5]

	As described above, the §101 rejection of claims 1-5 is withdrawn in response to applicant’s amendment. Claims 1-5 are eligible under 35 U.S.C. 101. In the context of Step 2A, Prong Two, the claims are eligible for explaining how the additional limitations integrate the alleged abstract idea into a practical application. The claims are eligible at step 2A, Prong Two for explaining how claim 1, as a whole, integrates the recited subject matter with meaningful limitations into a practical application. With respect to withdrawal of the §101 rejection, the §101 rejection has been withdrawn based on a finding that, when evaluated in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the claimed invention integrates the judicial exception into a practical application. In particular, when evaluated under Step 2A Prong One of the eligibility inquiry, although the claims have been found to recite an abstract idea falling within the “Mental Processes” by reciting limitations that can be accomplished mentally via human evaluation or judgment even if aided with pen and paper, when further evaluated under Step 2A Prong Two, the additional elements directed to one or more sensors of a CIP system, a chemistry line of the CIP system,  a controller comprising one or more programmable processors, equipment used to perform each CIP process of the plurality of CIP processes, a CIP library, and a graphical user interface, as recited in the claim limitations for measuring, using one or more sensors of a CIP system, data during each CIP phase of a plurality of CIP processes to define a plurality of CIP data sets, each CIP data set of the plurality of CIP data sets being associated with a respective CIP process of the plurality of CIP processes, and each CIP process of the plurality of CIP processes having two or more different CIP phases, wherein each CIP phase comprises one of a rinse phase, an alkaline wash, an acid sanitize, a rinse recovery, a chemical recovery, and a sterilization, each CIP data set including data for each CIP phase of the associated CIP process relating to at least one of a CIP process duration and amount of consumables used, wherein each CIP data set further includes at least one of a CIP system name, a CIP line name, a name of an object upon which the CIP process is carried out, and a CIP recipe used, wherein each of the one or more sensors is positioned in one or more of water used in one or more of the two or different CIP phases or a chemistry line of the CIP system; controlling, by a controller comprising one or more programmable processors, each CIP phase of each CIP process of the plurality of CIP processes; controlling, by the controller, equipment used to perform each CIP process of the plurality of CIP processes; storing, using the one or more programmable processors, the plurality of CIP data sets in a CIP library; accessing, using the one or more programmable processors, the plurality of CIP data sets  stored in the CIP library; displaying, using the one or more programmable processors, at least a portion of the plurality of CIP data sets ; and providing, using the one or more programmable processors, a graphical user interface configured to: organize the CIP data sets of the plurality of CIP data sets process data into at least one of: (i) a plurality of CIP phases or (ii) consumable data, and sort equipment data according to one or more of the plurality of corresponding CIP phases or corresponding consumables, apply the judicial exception in a meaningful way beyond generally linking the exception to a particular technological environment. Accordingly, the claims are not directed to an abstract idea. The rejection of claims 1-5 under 35 U.S.C. 101 has been withdrawn.

8.	Applicant submits “applicant’s claims are integrated into a practical application…For example, Applicant’s amended claim 1 includes “measuring, using one or more sensors of a CIP system, data during each CIP phase of a plurality of CIP processes to define a plurality of CIP data sets...wherein each of the one or more sensors is positioned in one or more of water used in one or more of the two or different CIP phases or a chemistry line of the CIP system, wherein a controller comprising one or more programmable processors controls the CIP system during each CIP phase of each CIP process of the plurality of CIP processes” and controlling both the CIP phases and the equipment used in the CIP phases. By claim 1 requiring the control of the CIP process and including sensors to measure the data that is eventually displayed by the one or more programmable processors, and by integrating the one or more processors into a controller that controls the CIP system during the various CIP phases, Applicant’s claim is sufficiently implemented in a particular machine or manufacture that is integral to the claim.” [Applicant’s Remarks, 02/23/2022, pages 5-6]

In response to Applicant’s arguments, it is noted that the claims have been evaluated following the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). In the context of Step 2A, Prong Two. The claims are eligible at step 2A, Prong Two for explaining how the additional limitations integrate the alleged abstract idea into a practical application, including “measuring, using one or more sensors of a CIP system, data during each CIP phase of a plurality of CIP processes to define a plurality of CIP data sets, each CIP data set of the plurality of CIP data sets being associated with a respective CIP process of the plurality of CIP processes, and each CIP process of the plurality of CIP processes having two or more different CIP phases, wherein each CIP phase comprises one of a rinse phase, an alkaline wash, an acid sanitize, a rinse recovery, a chemical recovery, and a sterilization, each CIP data set including data for each CIP phase of the associated CIP process relating to at least one of a CIP process duration and amount of consumables used, wherein each CIP data set further includes at least one of a CIP system name, a CIP line name, a name of an object upon which the CIP process is carried out, and a CIP recipe used, wherein each of the one or more sensors is positioned in one or more of water used in one or more of the two or different CIP phases or a chemistry line of the CIP system; controlling, by a controller comprising one or more programmable processors, each CIP phase of each CIP process of the plurality of CIP processes; controlling, by the controller, equipment used to perform each CIP process of the plurality of CIP processes; storing, using the one or more programmable processors, the plurality of CIP data sets in a CIP library; accessing, using the one or more programmable processors, the plurality of CIP data sets stored in the CIP library; displaying, using the one or more programmable processors, at least a portion of the plurality of CIP data sets; and providing, using the one or more programmable processors, a graphical user interface configured to: organize the CIP data sets of the plurality of CIP data sets process data into at least one of: (i) a plurality of CIP phases or (ii) consumable data, and sort equipment data according to one or more of the plurality of corresponding CIP phases or corresponding consumables.” The claims are eligible at step 2A, Prong Two for explaining how amended claim 1 as a whole, integrate the recited subject matter with meaningful limitations into a practical application.

9.	Applicant submits “The techniques of Kenowski only describe utilizing “a valve position sensor”, “an air flow sensor”, “a temperature sensor”, and “a concentration sensor” to measure various aspects of the cleaning system. However, none of these sensors can measure the particular CIP data indicated in Applicant’s proposed claim 1, which includes “a CIP process duration and amount of consumables used.” Gardner fails to cure the deficiencies of Kenowski.” [Applicant’s Remarks, 02/23/2022, page 7]

As best understood by Examiner, Applicant argues that Kenowski does not teach “measuring, using one or more sensors of a CIP system, data during each CIP phase of a plurality of CIP processes to define a plurality of CIP data sets, each CIP data set of the plurality of CIP data sets being associated with a respective CIP process of the plurality of CIP processes.” In response to the Applicant’s argument, the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 02/23/2022, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it is primarily raised in support of the new limitations added to independent claim 1, which have not previously been presented or considered, and therefore the amendments and supporting arguments are believed to be fully addressed via the updated §103 rejections set forth in the instant office action, which provides new citations to address the newly presented claim limitations. 
Contrary to Applicant’s assertions, Kenowski teaches the instant limitation by measuring data during each CIP (clean-in-place) phase using one or more sensors of a CIP system. In particular, Kenowski’s method for controlling, monitoring, and recording chemical concentrations, temperature, flow rate, air flow, and valve stem position in a clean-in-place system (Kenowski, paragraph 0004), which encompasses multiple sensors to measure a temperature of a component of fluid passing the sensor,  flow rate of a component of fluid passing the sensor, a concentration of a component of fluid passing the sensor, and water conductivity, as described in at least paragraphs 0026, 0031, 0050 is reasonably understood as teaching the disputed limitation. Thus, given the broadest reasonable interpretation consistent with the specification in construing the claimed invention, it is Examiner’s position that the disclosure of Kenowski  teaches and at least suggests the disputed limitation. Accordingly, this argument is found unpersuasive.
Further, in response to Applicant’s argument that “Gardner fails to cure the deficiencies of Kenowski,” it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Moreover, the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 02/23/2022, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 1 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action, which incorporates a new reference to address the amended limitations in claim 1 and supports a conclusion of obviousness of the amended claims.

10.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations will be presented later in this Office Action.

Claim Rejections - 35 USC § 103

11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

15.	Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kenowski et al., Pub. No.: US 2011/0197920 A1, [hereinafter Kenowski], in view of Gardner, JR., Pub. No.: US 2005/0102059 A1, [hereinafter Gardner].

As per claim 1, Kenowski teaches a method for monitoring a clean-in-place (CIP) process previously performed (paragraph 0016, discussing methods for controlling and recording multiple chemical concentrations, temperature, flow rate, air flow, and valve stem position in a clean-in-place system in order to avoid the overuse of cleaning chemicals, to ensure that all systems are properly cleaned, and to provide a tool for diagnosis of clean-in-place (CIP) system flow problems), the method (paragraphs 0004, 0016) comprising: measuring, using one or more sensors of a CIP system, data during each CIP phase of a plurality of CIP processes to define a plurality of CIP data sets, each CIP data set of the plurality of CIP data sets being associated with a respective CIP process of the plurality of CIP processes, and each CIP process of the plurality of CIP processes having two or more different CIP phases, wherein each CIP phase comprises one of a rinse phase, an alkaline wash, an acid sanitize, a rinse recovery, a chemical recovery, and a sterilization (paragraph 0007, discussing that a clean-in-place cleaning cycle normally begins with a pre-rinse cycle wherein water is pumped through the food processing equipment for the purpose of removing loose soil in the system. Typically, an alkaline wash would then be recirculated through the food processing equipment...A third step would again rinse the food processing equipment with water, prior to a fourth step wherein an acid rinse would be circulated through the batch processing system...Finally, a post-rinse cycle would be performed, typically using water and/or a sanitizing rinse [i.e., the CIP cycles including a pre-rinse cycle, an alkaline wash, an acid rinse cycle, and a post-rinse cycle correspond to the claimed each CIP phase comprises one of a rinse phase, an alkaline wash, an acid sanitize, a rinse recovery, a chemical recovery, and a sterilization]; paragraph 0026, discussing that the cleaning system may also include a temperature sensor located in the fluid supply conduit between the valve and the cleaning location. The temperature sensor outputs temperature signals indicative of a temperature of a component of fluid passing the sensor [i.e. This shows measuring, using one or more sensors of a CIP system, data]…; paragraph 0031, discussing that the flow meter outputs flow rate signals indicative of the flow rate of a component of fluid passing the sensor. A concentration sensor is located in the fluid supply conduit. The sensor outputs concentration signals indicative of a concentration of a component of fluid passing the sensor; paragraph 0050, discussing that the clean-in-place system includes a pre-rinse tank, an alkaline tank, an acid tank, and a post rinse tank. The pre-rinse tank contains a rinsing composition used in the clean-in-place process. In one embodiment the rinsing composition is water. The alkaline tank typically contains an alkaline cleaning solution used in the clean-in-place process, and the acid tank typically contains an acid cleaning solution used in the clean-in-place process. The post rinse tank contains a rinsing composition used in the clean-in-place process. In one embodiment the rinsing composition is water. A pre-rinse tank conductivity sensor, an alkaline tank conductivity sensor, an acid tank conductivity sensor, and a post rinse tank conductivity sensor are located in the pre-rinse tank, the alkaline tank, the acid tank, and the post rinse tank, respectively [i.e., This shows measuring, using one or more sensors of a CIP system, data during each CIP phase of a plurality of CIP processes to define a plurality of CIP data sets, each CIP data set of the plurality of CIP data sets being associated with a respective CIP process of the plurality of CIP processes – This interpretation is consistent with the Applicant’s Specification at paragraph 0018, which states that “a CIP phase might include a rinse phase…Other exemplary CIP phases can include a pre-rinse, a post-rinse, alkaline wash, acid sanitize, rinse recovery, chemical recovery, or sterilization”]. The pre-rinse tank conductivity sensor, the alkaline tank conductivity sensor, the acid tank conductivity sensor, and the post rinse tank conductivity sensor are in electrical communication with a controller via a wireless link; paragraph 0060, discussing that the controller includes a processor running stored software and conventional data storage means for recording signals received by the processor from the pre-rinse tank conductivity sensor, alkaline tank conductivity sensor, acid tank conductivity sensor, post rinse tank conductivity sensor, conductivity sensor, and conductivity sensor as a function of time…Further, the controller records signals received by the processor from the sanitizer flow meter, first alkaline flow meter, second alkaline flow meter, acid flow meter, air flow sensor, and air flow sensor as a function of time. The stored data may be viewed or printed out using well known data processing techniques. The data may be downloaded from the data storage means of the controller to a computer [i.e., the archived data associated with the pre-rinse tank conductivity sensor, alkaline tank conductivity sensor, acid tank conductivity sensor, post rinse tank conductivity sensor corresponds to the plurality of CIP data sets, each CIP data set of the plurality of CIP data sets being associated with a respective CIP process of the plurality of CIP processes – This interpretation is consistent with the Applicant’s Specification at paragraph 0018, which states that “a CIP phase might include a rinse phase…Other exemplary CIP phases can include a pre-rinse, a post-rinse, alkaline wash, acid sanitize, rinse recovery, chemical recovery, or sterilization”]; paragraph 0028), each CIP data set including data for each CIP phase of the associated CIP process relating to at least one of a CIP process duration and amount of consumables used (paragraph 0013, discussing that the known devices for the automatic dispensing of chemicals to the chemical reservoirs of a clean-in-place system may provide for more efficient use of cleaning chemicals. For instance, the overuse of a cleaning chemical can be avoided by measuring the concentration of a cleaning chemical in a wash tank and only adding enough cleaning chemical to keep the wash tank cleaning solution at a predetermined concentration; paragraph 0018, discussing that the invention records and archives chemical concentration data from sensors in the cleaning system tanks or the cleaning system fluid conduits during operation of the cleaning system. The data may then be downloaded by a user and analyzed for efficiency and cost control purposes [i.e., the chemical concentration data from sensors in the cleaning system tanks during operation of the cleaning system suggests data for each CIP phase of the associated CIP process relating to amount of consumables used]. For example, the data may indicate the overfeeding of chemicals to the cleaning system or leaking valves in the cleaning system; paragraph 0037, discussing that the clean-in-place system includes an alkaline tank, and acid tank, and a rinse tank. The alkaline tank typically contains an alkaline cleaning solution used in the clean-in-place process, and suitable alkaline cleaning solutions are well known and commercially available. The acid tank typically contains an acidic cleaning solution used in the clean-in-place process, and suitable acidic cleaning solutions are well known and commercially available. The rinse tank contains a rinsing composition used in the clean-in-place process. In many clean-in-place systems the rinsing composition is water; paragraph 0048, discussing that  the overuse of a cleaning chemical can be avoided by measuring the concentration of a cleaning chemical in the alkaline or acid tank with a conductivity probe; paragraph 0050, discussing that the clean-in-place system 212 of FIG. 2 includes a pre-rinse tank, an alkaline tank, an acid tank, and a post rinse tank. The pre-rinse tank contains a rinsing composition used in the clean-in-place process. In one embodiment the rinsing composition is water. The alkaline tank typically contains an alkaline cleaning solution used in the clean-in-place process, and the acid tank typically contains an acid cleaning solution used in the clean-in-place process. The post rinse tank contains a rinsing composition used in the clean-in-place process…A pre-rinse tank conductivity sensor, an alkaline tank conductivity sensor, an acid tank conductivity sensor, and a post rinse tank conductivity sensor are located in the pre-rinse tank, the alkaline tank, the acid tank, and the post rinse tank, respectively…; paragraph 0074, discussing that the clean-in-place controller and recorder has many features including, without limitation: the controller and recorder monitors the chemical concentration of various cleaning solutions in the clean-in-place system; the controller and recorder monitors the flow rate of cleaning solutions into the clean-in-place system; the controller and recorder uses personal computer or infrared download of data such that data can be downloaded to a personal computer or Palm held PDA for data analysis; paragraphs 0010, 0020, 0031, 0032), wherein each CIP data set further includes at least one of a CIP system name, a CIP line name, a name of an object upon which the CIP process is carried out, and a CIP recipe used (paragraph 0006, discussing that food processing equipment, such as that found in tanks, pumps, valves and fluid piping, typically includes, tanks, pumps, valves, and fluid piping. This food processing equipment often needs to be cleaned between each lot of product processed through the equipment. However, the tanks, pumps, valves, and piping can be difficult to clean because the various components may be difficult to access and disassemble for cleaning. Because of these cleaning difficulties, many food processing plants now use clean-in-place (CIP) systems in which the tanks, pumps, valves, and piping of the food processing equipment remain physically assembled, and various cleaning, disinfecting, and rinsing solutions [i.e., CIP recipe used] are circulated by the clean-in-place (CIP) system through the food processing equipment to effect the cleaning process; paragraph 0021, discussing a cleaning system including a pump for supplying a cleaning chemical to a tank for holding a cleaning mixture of the cleaning chemical and a diluting fluid. The cleaning system also includes a fluid supply conduit in fluid communication with a cleaning location and the tank and a fluid return conduit in fluid communication with the cleaning location and the tank; paragraph 0060, discussing that the controller includes a processor running stored software and conventional data storage means for recording signals received by the processor from the pre-rinse tank conductivity sensor, alkaline tank conductivity sensor, acid tank conductivity sensor, post rinse tank conductivity sensor, conductivity sensor, and conductivity sensor as a function of time…Further, the controller records signals received by the processor from the sanitizer flow meter, first alkaline flow meter, second alkaline flow meter, acid flow meter, air flow sensor, and air flow sensor as a function of time…The data may be downloaded from the data storage means of the controller to a computer [i.e., the archived data associated with the pre-rinse tank conductivity sensor, alkaline tank conductivity sensor, acid tank conductivity sensor, post rinse tank conductivity sensor corresponds to the name of an object upon which the CIP process is carried out – This interpretation is consistent with the Applicant’s Specification at paragraph 0018, which states that “Typical CIP objects can include, for example, tanks, silos, pumps, fillers, valve clusters, or objects that clean…”]; paragraph 0051), wherein each of the one or more sensors is positioned in one or more of water used in one or more of the two or different CIP phases or a chemistry line of the CIP system (paragraph 0026, discussing that the cleaning system may also include a temperature sensor located in the fluid supply conduit between the valve and the cleaning location. The temperature sensor outputs temperature signals indicative of a temperature of a component of fluid passing the sensor [i.e. This shows that each of the one or more sensors is positioned in one or more of water used in one or more of the two or different CIP phases or a chemistry line of the CIP system]…The temperature sensor outputs a signal indicating that the temperature of the component of fluid passing the sensor is less than a predetermined temperature; paragraph 0028, discussing a cleaning system including a pump for supplying a cleaning chemical to a tank for holding a cleaning mixture of the cleaning chemical and a diluting fluid. The cleaning system may include a fluid supply conduit in fluid communication with a cleaning location and the tank and a fluid return conduit in fluid communication with the cleaning location. The cleaning system may also include a valve located in the fluid supply conduit, a heat exchanger located in the fluid supply conduit between the tank and the valve, and a temperature sensor located in the fluid supply conduit between the valve and the cleaning location. The temperature sensor outputs temperature signals indicative of a temperature of a component of fluid passing the sensor; paragraph 0031, discussing a cleaning system including a pump for supplying a cleaning chemical to a tank for holding a cleaning mixture of the cleaning chemical and a diluting fluid. A tank inlet conduit is in fluid communication with the tank and a source of the cleaning chemical…A flow meter is located in the tank inlet conduit. The flow meter outputs flow rate signals indicative of the flow rate of a component of fluid passing the sensor. A concentration sensor is located in the fluid supply conduit. The sensor outputs concentration signals indicative of a concentration of a component of fluid passing the sensor; paragraph 0050, discussing that the clean-in-place system includes a pre-rinse tank, an alkaline tank, an acid tank, and a post rinse tank. The pre-rinse tank contains a rinsing composition used in the clean-in-place process. In one embodiment the rinsing composition is water. The alkaline tank typically contains an alkaline cleaning solution used in the clean-in-place process, and the acid tank typically contains an acid cleaning solution used in the clean-in-place process. The post rinse tank contains a rinsing composition used in the clean-in-place process. In one embodiment the rinsing composition is water. A pre-rinse tank conductivity sensor, an alkaline tank conductivity sensor, an acid tank conductivity sensor, and a post rinse tank conductivity sensor are located in the pre-rinse tank, the alkaline tank, the acid tank, and the post rinse tank, respectively [i.e., This also suggests that each of the one or more sensors is positioned in one or more of water used in one or more of the two or different CIP phases or a chemistry line of the CIP system – This interpretation is consistent with the Applicant’s Specification at paragraph 0018, which states that “a CIP phase might include a rinse phase…Other exemplary CIP phases can include a pre-rinse, a post-rinse, alkaline wash, acid sanitize, rinse recovery, chemical recovery, or sterilization”]. The pre-rinse tank conductivity sensor, the alkaline tank conductivity sensor, the acid tank conductivity sensor, and the post rinse tank conductivity sensor are in electrical communication with a controller via a wireless link; paragraphs 0057, 0060, 0067);  

controlling, by a controller comprising one or more programmable processors, each CIP phase of each CIP process of the plurality of CIP processes (paragraph 0055, discussing that the pre-rinse supply valve, pre-rinse return valve, alkaline supply valve, alkaline return valve, acid supply valve, acid return valve, post rinse supply valve, and drain valve are actuated using compressed air by way of control signals provided by lines 125 to the valves from a programmable logic controller [i.e., This shows controlling, by a controller comprising one or more programmable processors, each CIP phase of each CIP process of the plurality of CIP processes - This interpretation is consistent with the Applicant’s Specification at paragraph 0018, which states that “a CIP phase might include a rinse phase…Other exemplary CIP phases can include a pre-rinse, a post-rinse, alkaline wash, acid sanitize, rinse recovery, chemical recovery, or sterilization”]; paragraph 0062, discussing that fluid flow in the clean-in-place system may be controlled by the programmable logic controller using the "first rinse", "rinse push", alkaline wash", "alkaline rinse push", "alkaline rinse", "rinse push", "acid wash", "acid rinse push", and "sanitize" operation steps);

controlling, by the controller, equipment used to perform each CIP process of the plurality of CIP processes (paragraph 0022, discussing that the cleaning system may also include a control system for the cleaning system, which in turn includes a controller having a processor and a data storage means; paragraph 0040, discussing that the clean-in-place system also includes an alkaline pump that provides alkaline cleaning solution to the alkaline tank by way of an alkaline conduit. An acid pump is also provided to pump acidic cleaning solution to the acid tank by way of an acid conduit. The valves of the clean-in-place system are actuated using compressed air by way of control signals provided by lines 47a, 47b, 47c, 47d, 47e, and 47f to the valves from a programmable logic controller (PLC) [i.e., This shows controlling, by the controller, equipment used to perform each CIP process of the plurality of CIP processes]; paragraphs 0056, 0073);

storing, using the one or more programmable processors, the plurality of CIP data sets in a CIP library (paragraph 0066, discussing that after one or more cleaning cycles of the clean-in-place process, the data stored in the controller may be downloaded to a laptop computer or to a wireless PDA and printed and analyzed. The data may be analyzed by the user or by software in the computer or controller; paragraph 0067, discussing that during the clean-in-place process, the chemical controller can record signals received from the valve position sensor, the valve position sensor, the air flow sensor, the air flow sensor, the temperature sensor, the temperature sensor, the temperature sensor, the temperature sensor, the conductivity sensor, the conductivity sensor, the conductivity sensor, the conductivity sensor, the conductivity sensor, the flow meter, the flow meter, the flow meter, and the flow meter, as a function of time. After one or more cleaning cycles of the clean-in-place process, the data stored in the chemical controller may be downloaded to a laptop computer or to a wireless PDA and printed and analyzed. The data may be analyzed by the user or by software in the computer or controller; paragraph 0074);

accessing, using the one or more programmable processors, the plurality of CIP data sets stored in the CIP library (paragraph 0018: “The invention records and archives chemical concentration data from sensors in the cleaning system tanks or the cleaning system fluid conduits during operation of the cleaning system. The data may then be downloaded by a user and analyzed for efficiency and cost control purposes. For example, the data may indicate the overfeeding of chemicals to the cleaning system or leaking valves in the cleaning system.”; paragraph 0020, discussing a controller and recorder for multiple chemical concentrations, temperature, flow rate, air flow, and valve stem position in a clean-in-place (CIP) system. The invention allows a user to control the concentration of two or more chemicals simultaneously while monitoring proper valve operation via temperature, air flow, and valve position sensing. The invention records and archives concentration, temperature, flow rate, air flow, and valve stem position. The data may be downloaded by a user and analyzed for efficiency and cost control purposes; paragraph 0032, discussing that the cleaning system includes a control system for the cleaning system. The control system includes a controller. The controller has a processor and a data storage means. The processor is in electrical communication with the flow meter, the concentration sensor, and the data storage means. The controller is configured to execute a stored program to: record in the data storage means a data table including (i) time intervals during a period of operation of the cleaning system, (ii) flow rate values associated with each of the time intervals, and (iii) concentration values associated with each of the time intervals [i.e., the data storage means corresponds to the CIP library]; paragraph 0060, discussing that the controller includes a processor running stored software and conventional data storage means for recording signals received by the processor from the pre-rinse tank conductivity sensor, alkaline tank conductivity sensor, acid tank conductivity sensor, post rinse tank conductivity sensor, conductivity sensor, and conductivity sensor as a function of time…Further, the controller records signals received by the processor from the sanitizer flow meter, first alkaline flow meter, second alkaline flow meter, acid flow meter, air flow sensor, and air flow sensor as a function of time. The stored data may be viewed or printed out using well known data processing techniques. The data may be downloaded from the data storage means of the controller to a computer; paragraph 0066, discussing that after one or more cleaning cycles of the clean-in-place process, the data stored in the controller may be downloaded to a laptop computer or to a wireless PDA and printed and analyzed. The data may be analyzed by the user or by software in the computer or controller [i.e., viewing/downloading archived data associated with the one or more cleaning cycles of the clean-in-place  (CIP) process corresponds to accessing, using the one or more programmable processors, the plurality of CIP data sets stored in the CIP library]); and

displaying, using the one or more programmable processors, at least a portion of the plurality of CIP data sets (paragraph 0020, discussing a controller and recorder for multiple chemical concentrations, temperature, flow rate, air flow, and valve stem position in a clean-in-place system. The invention allows a user to control the concentration of two or more chemicals simultaneously while monitoring proper valve operation via temperature, air flow, and valve position sensing. The invention records and archives concentration, temperature, flow rate, air flow, and valve stem position. The data may be downloaded by a user and analyzed for efficiency and cost control purposes; paragraph 0024, discussing that the controller executes the stored program to provide an alarm signal if the air flow sensor outputs a signal indicating air flow and the valve position sensor outputs a signal indicating that the valve is in the closed position. The controller can execute the stored program to download the data table via an interface to a computer or wirelessly transmit the data table to a computer [i.e., This shows that at least a portion of the plurality of CIP data sets is displayed]; paragraph 0026, discussing that the controller may include a display for outputting position values of the valve; paragraph 0060, discussing that the controller includes a processor running stored software and conventional data storage means for recording signals received by the processor from the pre-rinse tank conductivity sensor, alkaline tank conductivity sensor, acid tank conductivity sensor, post rinse tank conductivity sensor, conductivity sensor, and conductivity sensor as a function of time...Further, the controller records signals received by the processor from the valve position sensor, valve position sensor, sanitizer flow meter, first alkaline flow meter, second alkaline flow meter, acid flow meter, air flow sensor, and air flow sensor as a function of time. The stored data may be viewed or printed out using well known data processing techniques. The data may be downloaded from the data storage means of the controller to a computer via a communication line. Alternatively, data may be downloaded from the data storage means of the controller via infrared transmission to other mobile computer technology such as a commercially available wireless palm computer; paragraph 0066, discussing that after one or more cleaning cycles of the clean-in-place process, the data stored in the controller may be downloaded to a laptop computer or to a wireless PDA and printed and analyzed. The data may be analyzed by the user or by software in the computer or controller; paragraph 0067, discussing that after one or more cleaning cycles of the clean-in-place process, the data stored in the chemical controller may be downloaded to a laptop computer or to a wireless PDA and printed and analyzed [i.e., downloading to a laptop computer data associated with one or more cleaning cycles of the clean-in-place process also suggests displaying at least a portion of the CIP process data]; paragraphs 0030, 0032, 0061, 0074).

Kenowski does not explicitly teach providing, using the one or more programmable processors, a graphical user interface configured to: organize the CIP data sets of the plurality of CIP data sets into at least one of: (i) a plurality of CIP phases or (ii) consumable data, and sort equipment data according to one or more of the plurality of corresponding CIP phases or corresponding consumables. However, Gardner in the analogous art of cleaning systems teaches these concepts. Gardner teaches: 

providing, using the one or more programmable processors, a graphical user interface (paragraph 0071, discussing that the dispenser data used to generate the report is preferably retrieved from the database 228, analyzed by the analysis application, and displayed to a user on the client computer; FIG. 2A, element 230, illustrating a display on the client computer) configured to: 

organize the CIP data sets of the plurality of CIP data sets into at least one of: (i) a plurality of CIP phases or (ii) consumable data (paragraph 0002, discussing collecting, communicating, and analyzing chemical product usage data; paragraph 0009, discussing that it is desirable to maintain and analyze automatically a real-time or historical log of operational data detectable or storable by a dispenser or a dispenser-related device, preferably in relation to corporate information, such as energy costs, etc., so as to facilitate rapid corrective action; paragraph 0010, discussing that exemplary dispenser data includes without limitation one or more of the following data types: dispensed detergent amounts [i.e., consumable data];…; water flow volumes; chemical product type; machine identifiers; washing machine signals; empty capsule indications;…, formulas, and other information originating at the detector site; paragraph 0011, discussing that a dispenser vendor can analyze this data to generate performance information such as product usage data and provide feedback to the customer; paragraph 0028, discussing that software instructions such as those directed toward communicating data between a client and a server; detecting product usage data, analyzing data, and generating reports may be executed by the CPU, and data such products usage data, corporate data, and supplemental data generated from product usage data or input from other sources may be stored in memory section…; paragraph 0042, discussing that the client initiates an analysis application resident on the client computer to generate reports, such as report 232 providing analysis of dispenser data and corporate data recorded in the database, and may also include other product usage data derived from a combination of the dispenser data and the corporate data. Broadly, "product usage data" refers to data relating to product usage or use of a chemical application system, which may include without limitation chemical application system usage information, labor usage information, utility usage information, procedural error information, and performance information [i.e., the product usage data corresponds to the consumable data – this interpretation is consistent with the Applicant’s Specification at paragraph 0019, which states that “exemplary consumables consumed during a CIP phase or a CIP wash can include electrical energy, thermal energy, water, chemistry, and time.” Similarly, the product usage data includes utility usage information.]; paragraph 0055: “The tblGenInfo table 316 contains information about costs, energy usage…”; paragraph 0056, discussing that Utility costs are represented by data fields Water, Sewage, and Energy; paragraph 0043), and 

sort equipment data according to one or more of the plurality of corresponding CIP phases or corresponding consumables (paragraph 0010, discussing that exemplary dispenser data includes without limitation one or more of the following data types: dispensed detergent amounts [i.e., consumable data];…; water flow volumes; chemical product type; machine identifiers; washing machine signals; empty capsule indications;…, formulas, and other information originating at the detector site; paragraph 0011, discussing that a dispenser vendor can analyze this data to generate performance information such as product usage data and provide feedback to the customer; paragraph 0014, discussing a data processing system for managing use of chemical product in a chemical application system. A chemical product dispenser distributes the chemical product to the chemical application system. A monitor module detects dispenser data based on distribution of the chemical product by the chemical product dispenser...A database is coupled to the chemical product dispenser and stores the account identifier in association with the dispenser data of the chemical product dispenser. The database further stores corporate data in association with the dispenser data and the account identifier. An analysis application analyzes the dispenser data in relation with the corporate data to characterize use of the chemical product in the chemical application system; paragraph 0015, discussing that the chemical product is distributed to the chemical application system via a first chemical product dispenser. The first dispenser data is recorded based on distribution of the chemical product by the chemical product dispenser [i.e., This shows that the equipment data is sorted according to corresponding consumables]. The account identifier is recorded in association with the dispenser data of the first chemical product dispenser; paragraph 0032, discussing that a flow meter for detecting water flow volume may be used to generate detected dispenser data...Other examples may include other detection operations to provide detected dispenser data at the dispenser site; paragraph 0061, discussing that a tblFormulas table 310 contains information about the formulas supported by a particular machine...The data fields P1Amt, P2Amt, P3Amt, and P4Amt store amounts of products to be dispensed during requested cycles of the washing process [i.e., organizing the machine data according to the products to be dispensed during requested cycles of the washing process suggests sorting equipment data according to one or more of the plurality of corresponding CIP phases or corresponding consumables]. P1, P2, P3, and P4 correspond to product numbers assigned to the various receptacles in the dispenser, such as detergents, bleaches, stain remover and rinse agents…; paragraphs 0037, 0058).

Examiner notes that Gardner, in addition to Kenowski as cited above, also teaches: displaying, using the one or more programmable processors, at least a portion of the plurality of  CIP data sets (paragraph 0002, discussing collecting, communicating, and analyzing chemical product usage data; paragraph 0010, discussing a communications network coupling one or more chemical dispenser sites to a server computer and a database is useful to a corporation in managing its chemical product usage, as well as other costs…Exemplary dispenser data includes without limitation one or more of the following data types: dispensed detergent amounts;…; water flow volumes; chemical product type; machine identifiers; washing machine signals; empty capsule indications;…, and other information originating at the detector site…; paragraph 0011, discussing that by collecting and analyzing the dispenser and corporate data in the database, a dispenser vendor can analyze this data to generate performance information such as product usage data and provide feedback to the customer; paragraph 0037, discussing that other chemical application systems are contemplated within the scope of the present invention. Other examples include, without limitation, chemical application systems for "clean in place" systems; water sanitizing systems; and herbicide dispensers in agricultural settings; paragraph 0042, discussing that the client computer represents a thick or thin client coupled to the server computer via a communications link. The client initiates an analysis application resident on the client computer to generate reports, such as report 232 providing analysis of dispenser data and corporate data recorded in the database, and may also include other product usage data derived from a combination of the dispenser data and the corporate data. Broadly, "product usage data" refers to data relating to product usage or use of a chemical application system, which may include without limitation chemical application system usage information, labor usage information, utility usage information, procedural error information, and performance information [i.e., displaying reporting data including product usage data and chemical application system usage data suggests displaying at least a portion of the plurality of CIP data sets – as noted above, the chemical application system includes chemical application systems for "clean in place" (CIP) systems]; paragraph 0071, discussing that the dispenser data used to generate the report is preferably retrieved from the database 228, analyzed by the analysis application, and displayed to a user on the client computer; paragraph 0028).

Kenowski is directed towards a monitoring and recording device for a clean-in-place system. Gardner is directed towards a system for managing and tracking use of chemical product in a clean in place system. Therefore they are deemed to be analogous as they both are directed towards monitoring clean-in-place processes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kenowski with Gardner because the references are analogous art because they are both directed to solutions for analyzing data related to cleaning processes, which falls within applicant’s field of endeavor (clean-in-place process data analysis), and because modifying Kenowski to include Gardner’s features for providing a graphical user interface configured to: organize the CIP data sets of the plurality of CIP data sets into at least one of: (i) a plurality of CIP phases or (ii) consumable data, and sort equipment data according to one or more of the plurality of corresponding CIP phases or corresponding consumables, in the manner claimed, would serve the motivation of maintaining and analyzing a real-time or historical log of operational data so as to facilitate rapid corrective action (Gardner at paragraph 0009), or in the pursuit of consolidating data for analysis, and providing a corporate customer with a broad view of problem trends and overall corporate performance of cleaning operations in its multiple accounts (Gardner at paragraph 0013); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 4, the Kenowski-Gardner combination teaches the method of claim 1. Kenowski does not explicitly teach wherein the graphical user interface is configured to sort equipment data according to corresponding consumables used by the equipment during the CIP process previously performed. However, Gardner in the analogous art of cleaning process data analysis teaches this concept. Gardner teaches:

wherein the graphical user interface is configured to sort equipment data according to corresponding consumables used by the equipment during the CIP process previously performed (paragraph 0010, discussing that exemplary dispenser data includes without limitation one or more of the following data types: dispensed detergent amounts [i.e., consumable data];…; water flow volumes; chemical product type; machine identifiers; washing machine signals; empty capsule indications;…, formulas, and other information originating at the detector site; paragraph 0011, discussing that a dispenser vendor can analyze this data to generate performance information such as product usage data and provide feedback to the customer; paragraph 0014, discussing a data processing system for managing use of chemical product in a chemical application system. A chemical product dispenser distributes the chemical product to the chemical application system. A monitor module detects dispenser data based on distribution of the chemical product by the chemical product dispenser...A database is coupled to the chemical product dispenser and stores the account identifier in association with the dispenser data of the chemical product dispenser. The database further stores corporate data in association with the dispenser data and the account identifier. An analysis application analyzes the dispenser data in relation with the corporate data to characterize use of the chemical product in the chemical application system; paragraph 0015, discussing that the chemical product is distributed to the chemical application system via a first chemical product dispenser. The first dispenser data is recorded based on distribution of the chemical product by the chemical product dispenser [i.e., This shows that the equipment data is sorted according to corresponding consumables]. The account identifier is recorded in association with the dispenser data of the first chemical product dispenser; paragraph 0032, discussing that a flow meter for detecting water flow volume may be used to generate detected dispenser data...Other examples may include other detection operations to provide detected dispenser data at the dispenser site; paragraph 0061, discussing that a tblFormulas table 310 contains information about the formulas supported by a particular machine...The data fields P1Amt, P2Amt, P3Amt, and P4Amt store amounts of products to be dispensed during requested cycles of the washing process. P1, P2, P3, and P4 correspond to product numbers assigned to the various receptacles in the dispenser, such as detergents, bleaches, stain remover and rinse agents…; paragraphs 0037, 0058).

Kenowski is directed towards a monitoring and recording device for a clean-in-place system. Gardner is directed towards a system for managing and tracking use of chemical product in a clean in place system. Therefore they are deemed to be analogous as they both are directed towards monitoring clean-in-place processes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kenowski with Gardner because the references are analogous art because they are both directed to solutions for analyzing data related to cleaning processes, which falls within applicant’s field of endeavor (clean-in-place process data analysis), and because modifying Kenowski to include Gardner’s feature for sorting equipment data according to corresponding consumables used by the equipment during the CIP process previously performed, in the manner claimed, would serve the motivation of maintaining and analyzing a real-time or historical log of operational data so as to facilitate rapid corrective action (Gardner at paragraph 0009), or in the pursuit of consolidating data for analysis, and providing a corporate customer with a broad view of problem trends and overall corporate performance of cleaning operations in its multiple accounts (Gardner at paragraph 0013); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 5, the Kenowski-Gardner combination teaches the method of claim 1. Kenowski further teaches wherein displaying an indication that an exception has been triggered based on a first data parameter included in the CIP process data for the CIP process previously performed being outside a first predetermined threshold for a value of the first data parameter (paragraph 0014, discussing that devices for monitoring clean-in-place system wash conditions are also known... The system includes a data processor that receives signals from the sensors and compares predetermined wash parameters with the sensed wash conditions. The data processor allows a user to adjust parameters. Alarm signals are provided for out of range readings to allow for altering the chemical composition; paragraph 0033, discussing that the cleaning system includes a second pump for supplying a second cleaning chemical to a second tank for holding a second cleaning mixture of the second cleaning chemical and a second diluting fluid. The second tank is in fluid communication with the fluid supply conduit and the fluid return conduit. The cleaning system may also include a second pump for supplying a second cleaning chemical to the tank. The cleaning system may include a second pump for supplying a second cleaning chemical to the fluid supply conduit. The controller may execute the stored program to provide an alarm signal if the concentration sensor outputs a concentration signal indicating a concentration of a component that goes above or below a predetermined concentration value based on the flow rate signal received from the flow meter [i.e., providing an alarm signal if the concentration sensor outputs a concentration signal indicating a concentration of a component that goes above or below a predetermined concentration value based on the flow rate signal received from the flow meter corresponds to displaying an indication that an exception has been triggered based on a first data parameter included in the CIP process data for the CIP process previously performed being outside a first predetermined threshold for a value of the first data parameter]; paragraph 0070).

Examiner notes that Gardner, in addition to Kenowski as cited above, also teaches: wherein displaying at least a portion of the CIP process data includes displaying an indication that an exception has been triggered based on a first data parameter included in the CIP process data for the CIP process previously performed being outside a first predetermined threshold for a value of the first data parameter (paragraph 0011, discussing that by collecting and analyzing the dispenser and corporate data in the database, a dispenser vendor can analyze this data to generate performance information (such as product usage data) and provide feedback to the customer. For example, a calculation of the number of pounds of laundry washed per occupied room ("LbsOCR)" can be made from a combination of dispenser data and corporate data. Furthermore, a target can be set for the LbsOCR result, so that LbsOCR results that are above the target are flagged as "out-of-spec." "Out-of-spec" results, which may indicate inflated detergent, labor, and utility expenses, for example, can be fed back to the customer to allow the customer to improve its procedures; paragraph 0037, discussing that other chemical application systems are contemplated within the scope of the present invention. Other examples include, without limitation, chemical dispensers used in dishwashers; chemical application systems for "clean in place" systems; water sanitizing systems; and herbicide dispensers in agricultural settings; paragraph 0042, discussing that the client 230 initiates an analysis application resident on the client computer to generate reports, such as report 232 providing analysis of dispenser data and corporate data recorded in the database, and may also include other product usage data derived from a combination of the dispenser data and the corporate data. Broadly, "product usage data" refers to data relating to product usage or use of a chemical application system, which may include without limitation chemical application system usage information, labor usage information, utility usage information, procedural error information, and performance information; paragraph 0077, discussing that the unit summary report 600 is generated by an analysis application running on the client computer or the server computer. The bar chart 602 shows the number of units having a calculated average pounds of laundry per occupied room. The bars indicated by region 614 indicate the number of units that are "out of spec" or outside of a desired threshold or target, as defined by target parameters from an alignment target table or account target table in database 228 of FIG. 2A [i.e., displaying bars indicating the number of units that are outside of a desired threshold or target corresponds to displaying an indication that an exception has been triggered based on a first data parameter being outside a first predetermined threshold]. Such information is useful to control energy costs, for example. If a washing machine is not being run with full loads, energy needed to heat the water and run the washing machines is wasted on extra loads; paragraph 0080, discussing that a procedural error bar graph 606 and a report section 612 show the number of units having a given average of loads with procedural errors. A procedural error results when a dispenser setting and the washer setting are not set to correspond to the same wash item type. A procedural error is detected when the dispenser, being set to a given setting, expects washer signals in accordance with the selected formula. If the washer fails to provide the expected signals (e.g., if the dispenser is expecting a bleach signal from the washer, but never receives it), a procedural error will be flagged. The analysis application sums the number of units having an average given number of errors during a specified time period and generates the bar graph 606 to illustrate the results. The results indicated by region 618 indicate the number of units that are out-of-spec relative to the average percentage of loads with procedural errors. The report 612 also indicates the number of units that are out-of-spec and the number of units that are out-of-spec for greater than ninety days; paragraph 0081, discussing that an alternative method of detecting procedural errors uses timing discrepancies between an actual formula time and an expected formula time. For example, when the washer program is correct a formula may require 25 minutes to complete from signal 1 to signal 3. If a wrong formula is used on the washer (relative to the setting on the dispenser), the washer program may only require 20 minutes (e.g., without a bleach cycle). This discrepancy is flagged as a procedural error; paragraph 0053, discussing that the target parameters are specified with predetermined values that can be updated manually or automatically over time).

16.	Claims 2 and 3 rejected under 35 U.S.C. 103 as being unpatentable over Kenowski in view of Gardner, in further view of Jude, Benjamin, and Eric Lemaire. "How to optimize clean-in-place (CIP) processes in food and beverage operations." Schneider Electric White Paper 2013 (2013), [hereinafter Schneider].

As per claim 2, the Kenowski-Gardner combination teaches the method of claim 1. The Kenowski-Gardner combination does not explicitly teach wherein the graphical user interface is configured to organize the CIP process data into the plurality of CIP phases. However, Schneider in the analogous art of optimization of clean-in-place processes teaches this concept. Schneider teaches:

wherein the graphical user interface is configured to organize the CIP process data into the plurality of CIP phases (page 1, Executive Summary: “Existing clean-in-place (CIP) processes are time intensive and waste large amounts of energy, water, and chemicals. New innovations in CIP technology allow plant operators to cut costs in an earth-friendly manner while still conforming to regulatory safety standards. This paper explains how new CIP technologies can improve production efficiency by at least 20% while enhancing the ability to track consumption activity throughout the various steps of the cleaning cycle.”; page 8, discussing that an efficient cleaning recipe is based on four key parameters (sometimes referred to as “The 4 T rule”). The process automation system monitors and verifies these four fundamental parameters. By using software to calculate the optimal combination of each parameter, a dramatic reduction in costs can be achieved. The four “Ts” are defined as follows: Time – duration of the cleaning cycles, Temperature…; page 10, discussing that the golden CIP is benchmarked at 100. If the number shows 50 it means that there was a significant problem during the caustic soda or acid phase or both; page 11, Operational Savings, discussing that an example from a Schneider Electric customer illustrates operational savings gained from an optimized CIP system (see Figure 7). In this instance the costs of water, caustic soda, and acid were calculated for three months before CIP redesign and for three months afterwards [i.e., displaying the CIP data according to the water phase, the caustic soda phase, and the acid phase corresponds to organizing the CIP process data into the plurality of CIP phases – This interpretation is consistent with the Applicant’s Specification at paragraph 0018, which states that “a CIP phase might include a rinse phase…Other exemplary CIP phases can include a pre-rinse, a post-rinse, alkaline wash, acid sanitize, rinse recovery, chemical recovery, or sterilization.”]. While the water usage increased slightly as a result of the optimization, this was more than balanced out by the dramatic reduction in chemical needs).

The Kenowski-Gardner combination describes features for monitoring clean-in-place processes. Schneider is directed towards analyzing clean-in-place processes. Therefore they are deemed to be analogous as they both are directed towards analyzing clean-in-place processes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Kenowski-Gardner combination with Schneider because the references are analogous art because they are both directed to solutions for analyzing data related to cleaning processes, which falls within applicant’s field of endeavor (clean-in-place process data analysis), and because modifying the Kenowski-Gardner combination to include Schneider’s feature for organizing the CIP process data into the plurality of CIP phases, in the manner claimed, would serve the motivation of allowing operators to improve CIP energy and water consumption performance through audits, operational efficiency, process design, and advanced automation (Schneider at page 3); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 3, the Kenowski-Gardner combination teaches the method of claim 2. The Kenowski-Gardner combination does not explicitly teach wherein the graphical user interface is configured to associate consumable data corresponding to each of the organized plurality of CIP phases and display the consumable data corresponding to each of the organized plurality of CIP phases. However, Schneider in the analogous art of optimization of clean-in-place processes teaches this concept. Schneider teaches:

wherein the graphical user interface is configured to associate consumable data corresponding to each of the organized plurality of CIP phases and display the consumable data corresponding to each of the organized plurality of CIP phases (page 1, Executive Summary: “Existing clean-in-place (CIP) processes are time intensive and waste large amounts of energy, water, and chemicals. New innovations in CIP technology allow plant operators to cut costs in an earth-friendly manner while still conforming to regulatory safety standards. This paper explains how new CIP technologies can improve production efficiency by at least 20% while enhancing the ability to track consumption activity throughout the various steps of the cleaning cycle.” [i.e., tracking consumption activity throughout the various steps of the cleaning cycle suggests associating consumable data corresponding to each of the organized plurality of CIP phases]; page 8, discussing that an efficient cleaning recipe is based on four key parameters (sometimes referred to as “The 4 T rule”). The process automation system monitors and verifies these four fundamental parameters. By using software to calculate the optimal combination of each parameter, a dramatic reduction in costs can be achieved. The four “Ts” are defined as follows: Time – duration of the cleaning cycles, Temperature…; page 10, discussing that the golden CIP is benchmarked at 100. If the number shows 50 it means that there was a significant problem during the caustic soda or acid phase or both; page 11, Operational Savings, discussing that an example from a Schneider Electric customer illustrates operational savings gained from an optimized CIP system (see Figure 7). In this instance the costs of water, caustic soda, and acid were calculated for three months before CIP redesign and for three months afterwards [i.e., displaying the consumption data corresponding to the water phase, the caustic soda, and the acid phase corresponds to displaying the consumable data corresponding to each of the organized plurality of CIP phases – This interpretation is consistent with the Applicant’s Specification at paragraph 0018, which states that “a CIP phase might include a rinse phase…Other exemplary CIP phases can include a pre-rinse, a post-rinse, alkaline wash, acid sanitize, rinse recovery, chemical recovery, or sterilization.”]. While the water usage increased slightly as a result of the optimization, this was more than balanced out by the dramatic reduction in chemical needs).

The Kenowski-Gardner combination describes features for monitoring clean-in-place processes. Schneider is directed towards analyzing clean-in-place processes. Therefore they are deemed to be analogous as they both are directed towards analyzing clean-in-place processes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Kenowski-Gardner combination with Schneider because the references are analogous art because they are both directed to solutions for analyzing data related to cleaning processes, which falls within applicant’s field of endeavor (clean-in-place process data analysis), and because modifying the Kenowski-Gardner combination to include Schneider’s feature for associating consumable data corresponding to each of the organized plurality of CIP phases and displaying the consumable data corresponding to each of the organized plurality of CIP phases, in the manner claimed, would serve the motivation of allowing operators to improve CIP energy and water consumption performance through audits, operational efficiency, process design, and advanced automation (Schneider at page 3); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Carhuff et al., Pub. No.: US 2004/0118291 A1 – describes a clean-in-place system.
B. 	Roberts, Pub. No.: US 2016/0016825 A1 – describes a controller that can direct back flow water/disinfectant to the appropriate components.
C.	Howes, JR. et al., Pub. No.: US 2004/0236522 A1 – describes a sensor that senses information related to both the inherent conductivity of the water and the conductivity of the chemical solution. Further describes that the information related to the inherent conductivity of the water is sensed as the water is situated in the solution storage tank prior to the component chemical product being introduced therein.
D.	Pettigrew, Liam, et al. "Optimisation of water usage in a brewery clean-in-place system using reference nets." Journal of Cleaner Production 87 (2015): 583-593 –describes predicting reduction in water usage in a brewery CIP plant.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like claim assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683